Citation Nr: 0945086	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-30 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle trauma to include right ankle 
arthritis.

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of left ankle trauma to include left ankle 
arthritis.

3. Entitlement to an evaluation in excess of 10 percent for 
right shoulder trauma with intersubstance rotator.

4. Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee trauma with traumatic arthritis.  

5. Entitlement to an evaluation in excess of 10 percent for 
residuals of left knee trauma with traumatic arthritis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
in Indianapolis, Indiana, which granted separate ratings of 
10 percent each for right and left heel spurs with residuals 
of ankle trauma (previously evaluated as bilateral heel spurs 
with residuals of ankle trauma and assigned a single 10 
percent rating), granted an increased rating of 10 percent 
for residuals of right shoulder trauma with intersubstance 
rotator, and continued 10 percent ratings for residuals of 
right knee trauma with traumatic arthritis and residuals of 
left knee trauma with traumatic arthritis.  

Subsequent to the issuance of the September 2006 supplemental 
statement of the case (SSOC), the Veteran submitted 
additional evidence.  This evidence is duplicative of the 
evidence previously associated with the claims file.  It is 
also noted that RO consideration of this evidence has been 
waived in a June 2007 submission of the Veteran's 
representative.  As such, the Board may consider the appeal.  
38 C.F.R. § 20.1304 (2009).




FINDINGS OF FACT

1. The Veteran's service-connected right foot disability is 
manifested by arthritis of the ankle joint confirmed by X-ray 
findings, painful motion, fatigability and lack of endurance 
of the ankle joint, pain over the plantar calcaneus, and 
calcaneal spur.  

2. The Veteran's service-connected left foot disability is 
manifested by arthritis of the ankle joint confirmed by X-ray 
findings, painful motion, fatigability and lack of endurance 
of the ankle joint, pain over the plantar calcaneus, and 
calcaneal spur.  

3. The Veteran's service-connected right shoulder disability 
is manifested by arthritis established by X-ray findings, 
painful motion, fatigability, and lack of endurance.  

4. The Veteran's service-connected right knee disability is 
manifested by arthritis established by X-ray findings, 
painful motion, slight limitation of motion, and functional 
loss due to pain, fatigability and lack of endurance.

5. The Veteran's service-connected left knee disability is 
manifested by arthritis established by X-ray findings, 
painful motion, slight limitation of motion, and functional 
loss due to pain, fatigability and lack of endurance.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
residuals of right ankle trauma, to include right ankle 
arthritis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5015, 5271 (2009).

2. The criteria for a separate rating of 10 percent, but no 
higher, for right heel spurs are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 
5284 (2009).

3. The criteria for a rating in excess of 10 percent for 
residuals of left ankle trauma, to include left ankle 
arthritis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5015, 5271 (2009).

4. The criteria for a separate rating of 10 percent, but no 
higher, for left heel spurs are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 
5284 (2009).

5. The criteria for a rating in excess of 10 percent for 
right shoulder trauma with intersubstance rotator are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5201 (2009).

6. The criteria for a rating in excess of 10 percent for 
residuals of right knee trauma with traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).

7. The criteria for a rating in excess of 10 percent for 
residuals of left knee trauma with traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated and remanded by, Vazquez-Flores v. 
Shinseki, --- F.3d ----, 2009 WL 2835434 (Fed. Cir. Sep 04, 
2009).  Recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the notice 
described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require "daily life" evidence for proper claim 
adjudication.  Vazquez-Flores v. Shinseki, --- F.3d ----, 
2009 WL 2835434 (Fed. Cir. Sep 04, 2009).  Thus, any error 
related to the aforementioned is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in November 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21; Vazquez-Flores, 22 Vet. App. 37.  The 
letter advised the Veteran of the information necessary to 
substantiate the claims, which needed to include evidence 
showing that his service-connected disabilities had increased 
in severity, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claims, and advised 
that it was ultimately his responsibility to support the 
claims with appropriate evidence.  

Since the RO continued the 10 percent disability ratings at 
issue here for the Veteran's service-connected right shoulder 
and bilateral knee disabilities, and the Board has concluded 
that the preponderance of the evidence is against assigning 
higher ratings, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 22 
Vet. App. 37.  In any event, it is noted that the Veteran was 
given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  Subsequently, his claims were 
readjudicated in a September 2006 supplemental statement of 
the case (SSOC).  Thus, there was no deficiency in notice and 
a harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran appropriate VA examinations in 
November 2003 and June 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disabilities 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the examination reports to be comprehensive and 
sufficient in assessing the severity of the Veteran's 
disabilities.  In this regard, it is noted that the examiner 
reviewed the Veteran's claims file and medical records prior 
to each examination, and provided a summary of the relevant 
findings therein.  The opinions rendered by the examiner are 
supported by objective and clinical findings.  The Board, 
therefore, concludes that the 2003 and 2006 examination 
reports are adequate upon which to base the decisions in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The Veteran seeks increased ratings for his service-connected 
residuals of right and left ankle trauma, right shoulder 
trauma with intersubstance rotator, residuals of right knee 
trauma with traumatic arthritis, and residuals of left knee 
trauma with traumatic arthritis, each currently evaluated as 
10 percent disabling.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

a. Residuals of ankle trauma - arthritis and heel spurs

The Veteran is currently assigned 10 percent ratings under 
Diagnostic Codes 5015-5010 for residuals of right and left 
ankle trauma.  

Under Diagnostic Code 5015, benign new growths of bones are 
rated as limitation of motion of affected parts as 
degenerative arthritis.  Accordingly, the Board will consider 
whether the Veteran is entitled to a higher rating under the 
diagnostic codes pertaining to limitation of motion of the 
ankle and foot.  38 C.F.R. § 4.71a.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5003, degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or groups of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.  Normal ranges of motion of the ankle are 
dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

The Board observes that words such as "moderate," "severe," 
and "pronounced," as used in the various diagnostic codes, 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6.

As a preliminary matter, the Board notes that the Veteran 
previously filed a separate claim of service connection for 
bilateral hammertoe deformity, which was denied in January 
1997 and March 2006 rating decisions of the RO.  As this 
issue is not presently on appeal, the Board cannot consider 
the symptomatology and effects of the Veteran's bilateral 
hammertoe deformity in evaluating his entitlement to an 
increased rating for bilateral heel spurs with residuals of 
ankle trauma.  It is also noted that the Veteran is shown to 
have other foot disabilities, including hallux valgus and 
degenerative arthritis of the first metatarsophalangeal 
joints, for which service connection has not been 
established.  When it is not possible to separate the effects 
of a service-connected disability from a non-service-
connected disability, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
In the matter presently before the Board, however, the 
symptomatology and effects of the non-service-connected 
disability can be separated from those of the service-
connected disability, rendering 38 C.F.R. § 3.102 
inapplicable.

The Veteran was afforded a VA examination in November 2003 to 
assess the current nature of his joints. On physical 
examination of the ankles, the Veteran was found to have pain 
on palpation of the medial and lateral anterior ankle joint.  
There was painful movement with full range of motion in both 
joints.  On physical examination of the feet, the Veteran was 
found to have pain on palpation over the plantar calcaneus 
bilaterally.  Anterior dorsalis pedis pulse was normal 
bilaterally.  It was noted that there was good alignment of 
the right Achilles tendon during non-weight-bearing and 
during weight-bearing.  X-rays revealed calcaneal spur 
bilaterally.  The Veteran was diagnosed with chronic pain in 
both ankles with degenerative osteoarthritis, chronic pain in 
both feet, and calcaneal spur bilaterally.  

On subsequent VA examination of the joints and feet in June 
2006, the Veteran complained of pain in both feet and ankles.  
Physical examination of the right and left ankles revealed 
normal configurations.  In the right ankle, there was pain on 
palpation over the medial and lateral anterior ankle joint; 
in the left ankle, there was pain on palpation over the 
medial anterior ankle joint.  The Veteran had painful 
movement with full range of motion bilaterally.  There was 
good stability of both ankle joints.  During repetitive 
motion of each ankle joint, the Veteran had increased pain, 
easy fatigability and lack of endurance, but no decrease of 
range of motion.  The pain started from dorsiflexion of 15 
degrees.  A review of X-rays revealed degenerative changes of 
both ankle joints.  The Veteran was diagnosed with chronic 
pain in both ankle joints and degenerative osteoarthritis.  

On physical examination of the right and left feet, the 
Veteran was found to have flattening of the longitudinal 
joint, pain on palpation over the plantar calcaneus, and good 
alignment of the Achilles tendon before and after weight-
bearing. There was good pulse on the dorsalis pedis artery.  
During repetitive motion in both feet joints, the Veteran had 
increased pain, easy fatigability and lack of endurance, but 
no decreasing range of motion.  A review of X-rays revealed 
calcaneal spurs bilaterally.  The Veteran was diagnosed with 
multiple traumas of both feet and calcaneal spurs 
bilaterally. 

The evidence summarized above shows that the Veteran has 
arthritis of the bilateral ankle joints.  He is also shown to 
have painful motion, fatigability and lack of endurance.  See 
DeLuca, supra.  An evaluation of 10 percent is therefore 
warranted for each ankle under Diagnostic Codes 5003 and 
5271.  38 C.F.R. § 4.71a. 

The Board has considered the DeLuca criteria previously 
discussed.  See DeLuca, supra.  The Veteran's current rating 
under Diagnostic Code 5015, and DC 5003 by extension, require 
the presence of objective painful motion.  The evidence as 
summarized above demonstrates findings of pain, fatigability 
and lack of endurance on range of motion testing.  These 
findings of functional loss due to painful motion form the 
basis of his currently-assigned 10 percent rating for each 
foot.  Accordingly, the Board finds that a higher rating 
under the DeLuca criteria for the same symptoms is not 
warranted.  See 38 C.F.R. § 4.14.

The Board will now consider whether a separate or higher 
rating is available for foot injuries under Diagnostic Code 
5284.  The evidence demonstrates that the Veteran has pain on 
palpation over the plantar calcaneus and calcaneal spur 
bilaterally.  It is noted that the symptom of pain as a 
result of the Veteran's foot disorder, namely calcaneal spur, 
is shown to be separate and distinct from the pain associated 
with the arthritis in his ankles.  See 38 C.F.R. § 4.14 
(avoidance of pyramiding).  As such, based on these findings, 
a separate 10 percent rating for moderate residuals of foot 
injuries is warranted for each foot under Diagnostic Code 
5284 based on heel symptoms.  38 C.F.R. § 4.71a.  

The Board has considered the rule for staged ratings.  
Fenderson, supra; Hart, supra.  However, the evidence does 
not show that the Veteran's symptoms relating to degenerative 
osteoarthritis of the ankle joints have risen to the level 
for a rating in excess of 10 percent for either ankle at any 
time during the period on appeal.  Likewise, his symptoms 
relating to bilateral heel spurs have not been shown to have 
risen to the level for a rating in excess of 10 percent for 
either foot at any time.  Therefore, the Board concludes that 
staged ratings are inapplicable.

As such, the Board concludes that ratings of 10 percent, but 
no higher, are warranted separately for the Veteran's right 
ankle arthritis and right heel spurs.  Separate ratings are 
also warranted for the Veteran's left ankle arthritis and 
left heel spurs.  The benefit-of-the- doubt rule has been 
applied in arriving at this decision. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

b. Residuals of right shoulder trauma with intersubstance 
rotator

The Veteran's right shoulder trauma with intersubstance 
rotator is currently assigned a 10 percent rating under 
Diagnostic Code 5010 for traumatic arthritis.  

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated as 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.  Full range of motion of the shoulder is 0 
to 180 degrees of abduction and forward elevation (flexion) 
and 0 to 90 degrees of internal and external rotation.  38 
C.F.R. § 4.71, Plate I.

At the November 2003 VA examination, the Veteran was found to 
have pain on palpation over the right acromioclavicular 
joint.  There was painful, but full range of motion in the 
right shoulder.  No neurological symptoms below the right 
shoulder were observed.  X-rays revealed mild degenerative 
osteoarthritis of the right acromioclavicular joint.  It was 
noted that the Veteran had a history of contusion and sprain 
of the right shoulder in 1990.  The diagnosis was mild 
degenerative osteoarthritis of the right acromioclavicular 
joint.  

A December 2004 private medical statement from OrthoIndy 
indicates that the Veteran had full range of motion of the 
shoulder.

On VA examination in June 2006, the Veteran complained of 
flare-up of pain in the right shoulder during repetitive 
motion and when elevating the right arm above the shoulder.  
Physical examination revealed mild pain on palpation over the 
right acromioclavicular joint.  The Veteran had painful but 
full range of motion in the right shoulder joint.  The pain 
started from forward elevation of 140 degrees and from 
abduction of 135 degrees.  During repetitive motion, there 
was increased pain, easy fatigability and lack of endurance, 
but no decrease of range of motion.  

In light of the foregoing, the Board finds that the criteria 
to support a rating in excess of 10 percent for the Veteran's 
right shoulder trauma with intersubstance rotator are not 
met.  The evidence does not demonstrate limitation of motion 
at shoulder level so as to warrant a higher rating of 20 
percent under Diagnostic Code 5201.  

With respect to the DeLuca criteria, it is noted that 
findings of functional loss due to pain, fatigability and 
lack of endurance, as reflected in the evidence of record, 
were accounted for in the assignment of the Veteran's current 
10 percent rating for the right shoulder.  As such, a higher 
rating under the DeLuca criteria for the same symptoms is not 
warranted.  See 38 C.F.R. § 4.14.

The Board must also consider other possible avenues for a 
higher rating.  Diagnostic Code 5203 provides ratings for 
impairment of the clavicle or scapula.  Diagnostic Code 5202 
rates impairment of the humerus, and Diagnostic Code 5200 
rates ankylosis of scapulohumeral articulation.  There is, 
however, no evidence of clavicle, scapula or humerus 
impairment in the record, nor is there evidence of ankylosis.  
Additionally, the medical evidence does not indicate 
intermediate degrees of residual weakness, pain or limitation 
of motion so as to warrant a higher rating by analogy to 
Diagnostic Codes 5200, 5202 or 5203.  Therefore, a higher 
rating is not available under the other diagnostic codes for 
shoulder disabilities.  

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a rating in 
excess of 10 percent for right shoulder trauma with 
intersubstance rotator have been met at any time during the 
period on appeal, the Board concludes that staged ratings are 
inapplicable.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  In this case, the preponderance of the evidence is 
against the Veteran's claim for an increased rating for right 
shoulder trauma with intersubstance rotator, and the claim 
must be denied.  See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. 
App. 49, 55 (1990).



c. Bilateral knee trauma with traumatic arthritis

The Veteran's residuals of right knee trauma with traumatic 
arthritis and residuals of left knee trauma with traumatic 
arthritis are each assigned a 10 percent rating under 
Diagnostic Code 5010 for traumatic arthritis.  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling; and flexion limited to 15 degrees is 
rated at 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of extension of the leg to 10 degrees 
is rated as 10 percent disabling; extension limited to 15 
degrees is rated as 20 percent disabling; extension limited 
to 20 degrees is rated as 30 percent disabling; extension 
limited to 30 degrees is rated as 40 percent disabling; and 
extension limited to 45 degrees is rated as 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal 
(full) range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  Separate ratings may be awarded for limitation of 
flexion and limitation of extension of the same knee joint. 
VAOPGCPREC 09-04 (Sept. 17, 2004).

Private X-rays of the bilateral knees taken in August 2003 
demonstrated minimal degenerative changes with no evidence of 
fracture or dislocation.  

At the November 2003 VA examination, the Veteran was found to 
have pain on palpation bilateral around the knee caps and 
over the medial joint compartment.  He had painful and 
limited flexion in the knee joints bilaterally, with flexion 
up to 130 degrees.  He had full extension in both knee 
joints.  The right knee was negative for effusion.  There was 
good stability bilaterally of the medial and lateral 
collateral ligaments, and anterior and posterior cruciate 
ligaments.  X-rays revealed degenerative osteoarthritis 
bilaterally.  The diagnosis was chronic pain in both knee 
joints with degenerative osteoarthritis.  

Private treatment records dated in November 2004 note that 
there was marked effusion of the right knee and some mild 
medial and lateral joint line tenderness bilaterally.  X-rays 
of the knees showed some moderate degenerative joint disease 
with tricompartmental nature in each knee.  An MRI of the 
right knee revealed a torn medial and lateral meniscus.  In 
December 2004, the Veteran underwent diagnostic arthroscopy 
of the right knee with partial lateral and medial 
meniscectomy.  

On VA examination in June 2006, the Veteran complained of 
pain in both knee joints, more expressed in the right, with 
flare-up of pain when walking, trying to squat or going up 
and down stairs.  He wore a brace on the right knee.  The 
right knee had small scars from a previous arthroscopic 
surgery.  Physical examination of the bilateral knees 
revealed pain on palpation over the medial and lateral joint 
compartments bilaterally.  The Veteran had painful and 
limited range of motion bilaterally, with flexion possible up 
to 130 degrees.  He had full extension bilaterally.  There 
was good stability of the medial and lateral collateral 
ligaments, and anterior and posterior cruciate ligaments.  
McMurray test and the Lachman test were negative.  During 
repetitive motion, there was increased pain, easy 
fatigability, lack of endurance and decreasing range of 
motion of 5 more degrees.  Review of X-rays reviewed 
degenerative osteoarthritis of both knee joints.  The 
diagnosis was chronic pain in both knee joints status post 
medial and lateral meniscectomy of the right knee and 
degenerative osteoarthritis of both knee joints.  It was 
noted that during the last 12 months, the Veteran did not 
have any incapacitating episodes or hospital admissions 
related to his bilateral knee condition.

In order to receive a rating in excess of 10 percent based on 
limitation of motion, the Veteran would have to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The 
Veteran clearly does not have this degree of limitation in 
either knee.  Taking into consideration functional loss due 
to pain, fatigability and lack of endurance, the Veteran's 
limitation of motion still does not rise to a compensable 
level.  See DeLuca, supra.  As such, under Diagnostic Code 
5003, he is entitled to no more than a 10 percent rating in 
recognition of the X-ray findings of arthritis with 
noncompensable limitation of motion.  It is noted that under 
Diagnostic Code 5003, a 20 percent rating may be assigned in 
absence of limitation of motion where there is X-ray evidence 
of involvement of 2 or more major joints with occasional 
incapacitating exacerbations.  However, the Veteran is not 
shown to have experienced any such incapacitating 
exacerbations.  Thus, the Board concludes that higher ratings 
under Diagnostic Codes 5003, 5260 or 5261 are not warranted.  

With respect to the DeLuca criteria, it is noted that 
findings of functional loss due to pain, fatigability and 
lack of endurance, as reflected in the evidence of record, 
were accounted for in the assignment of the Veteran's current 
10 percent rating for each knee.  As such, higher ratings 
under the DeLuca criteria for the same symptoms are not 
warranted.  See 38 C.F.R. § 4.14.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (DCs 5003-5010) and for 
instability of a knee (DC 5257).  VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 
9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 
(1998); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating for impairment 
with moderate recurrent subluxation or lateral instability; 
and a 30 percent rating for impairment with severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 
354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  Here, there 
is no evidence to subluxation or lateral instability.  
Indeed, the evidence shows that the Veteran has good 
stability in both knees.  Thus, a higher rating under 
Diagnostic Code 5257 is not for application.  

The Board must also consider other possible avenues for a 
higher rating.  Knee impairment with cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint is rated at 20 percent.  38 C.F.R. § 
4.71a, DC 5258.  Similarly, Diagnostic Code 5259 rates 
surgically removed cartilage.  A "semilunar cartilage" is 
one of the menisci of the knee joint.  Stedman's Medical 
Dictionary, 296 (27th ed., 2000).  The Veteran has undergone 
right knee arthroscopy with partial lateral and medial 
meniscectomy, which indicates that portions of the menisci 
have been surgically removed.  However, the Veteran already 
receives a 10 percent rating for painful motion.  A second 
rating under DC 5259 would compensate him twice for the same 
symptoms, violating the anti-pyramiding rule.  See 38 C.F.R. 
§ 4.14; VAOPGCPREC 9-98 (August 14, 1998) (explaining that 
removal of semilunar cartilage may result in complications 
producing loss of motion).  It is further noted that there is 
no evidence that the Veteran has dislocated cartilage in 
either knee.  As such, the Board concludes that higher 
ratings are not available under these diagnostic codes.  

The Board has considered the application of other diagnostic 
codes.  The Ratings Schedule provides ratings for ankylosis 
(DC 5256), tibia and fibula impairment (DC 5262), and genu 
recurvatum (DC 5263).  38 C.F.R. § 4.71a.  However, there is 
no evidence of ankylosis.  With regard to malunion or 
nonunion of tibia and fibula, the Board notes that there is 
no evidence of fracture or dislocation in any of the 
laboratory studies on file.  There is likewise no evidence 
that the Veteran has, or ever had, genu recurvatum.  As such, 
further inquiry into the remaining diagnostic codes is moot.

In light of the Board's conclusion that the criteria for a 
rating in excess of 10 percent have not been met for either 
knee at any time during the appeal, the rule of Fenderson, 
supra, for staged ratings is not for application.

Accordingly, as the preponderance of the evidence is against 
ratings higher than 10 percent each for residuals of right 
knee trauma with traumatic arthritis and residuals of left 
knee trauma with traumatic arthritis, the benefit-of-the-
doubt does not apply and the claims must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7; see Ortiz, supra; 
Gilbert, supra.  

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disabilities have not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; have not 
necessitated frequent periods of hospitalization; and have 
not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle trauma (right ankle arthritis) is 
denied.

Entitlement to a separate evaluation of 10 percent, but no 
higher, for right heel spurs is granted.

Entitlement to an evaluation in excess of 10 percent for 
residuals of left ankle trauma (left ankle arthritis) is 
denied.

Entitlement to a separate evaluation of 10 percent, but no 
higher, for left heel spurs is granted.

Entitlement to an evaluation in excess of 10 percent for 
right shoulder trauma with intersubstance rotator is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee trauma with traumatic arthritis is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of left knee trauma with traumatic arthritis is 
denied.

	(CONTINUED ON NEXT PAGE)



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


